

Exhibit 10.2


COMMON STOCK PURCHASE AGREEMENT


AGREEMENT entered into as of the 18th day of December, 2006, by and
between Morlex, Inc., a Colorado corporation with an address at c/o Resource
Management Partners, Inc., 1690 Washington Avenue, Bohemia, NY 11716 (the
“Company”) and Michael Miller, an individual with an address at 31 Pierce Lane,
Norwich, VT 05055 (the “Purchaser”).


WHEREAS, the Purchaser desires to purchase, and the Company desires to sell, an
aggregate of 558,962 shares (the “Shares”) of the Company’s common stock, par
value $.001 per share (the “Common Stock”) upon the terms and conditions hereof.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Purchaser and the Company hereby agree as follows:


SECTION 1: SALE OF THE SHARES


1.1 Sale of the Shares. Subject to the terms and conditions hereof, the Company
will sell and deliver to the Purchaser and the Purchaser will purchase from the
Company, upon the execution and delivery hereof, the Shares for a purchase price
equal to $107,500.
 
SECTION 2: CLOSING DATE; DELIVERY


2.1 Closing Date. The closing of the purchase and sale of the Shares hereunder
(the “Closing”) shall be held immediately following the execution and delivery
of this Agreement.


2.2 Delivery at Closing. At the Closing, the Company will deliver to the
Purchaser a stock certificate registered in the Purchaser’s name, representing
the number of Shares to be purchased by Purchaser hereunder, against payment of
the purchase price therefor as indicated above.


SECTION 3: REPRESENTATIONS AND WARRANTIES OF PURCHASER


The undersigned Purchaser hereby represents and warrants to the Company as
follows:
 
3.1 Transfer of Shares. The Shares have not been registered under the Securities
Act and cannot be sold or otherwise transferred without an effective
registration or an exemption therefrom, but may not be sold pursuant to the
exemptions provided by Section 4(1) of the Securities Act or Rule 144 under the
Securities Act, in accordance with the letter from Richard K. Wulff, Chief of
the Office of Small Business Policy of the Securities and Exchange Commission’s
Division of Corporation Finance, to Ken Worm of NASD Regulation, Inc., dated
January 21, 2000.


3.2 Experience. The undersigned has such knowledge and experience in financial
and business matters that the undersigned is capable of evaluating the merits
and risks of investment in the Company and of making an informed investment
decision. The undersigned has adequate means of providing for the undersigned's
current needs and possible future contingencies and the undersigned has no need,
and anticipates no need in the foreseeable future, to sell the Shares for which
the undersigned subscribes. The undersigned is able to bear the economic risks
of this investment and, consequently, without limiting the generality of the
foregoing, the undersigned is able to hold the Shares for an indefinite period
of time and has sufficient net worth to sustain a loss of the undersigned's
entire investment in the Company in the event such loss should occur. Except as
otherwise indicated herein, the undersigned is the sole party in interest as to
its investment in the Company, and it is acquiring the Shares solely for
investment for the undersigned's own account and has no present agreement,
understanding or arrangement to subdivide, sell, assign, transfer or otherwise
dispose of all or any part of the Shares subscribed for to any other person.
 

--------------------------------------------------------------------------------



 
3.3 Investment; Access to Data. The undersigned has carefully reviewed and
understands the risks of, and other considerations relating to, a purchase of
the Common Stock and an investment in the Company. The undersigned has been
furnished materials relating to the Company, the private placement of the Common
Stock or anything else that it has requested and has been afforded the
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering and obtain any additional information which the
Company possesses or can acquire without unreasonable effort or expense.
Representatives of the Company have answered all inquiries that the undersigned
has made of them concerning the Company, or any other matters relating to the
formation and operation of the Company and the offering and sale of the Common
Stock. The undersigned has not been furnished any offering literature other than
the materials that the Company may have provided at the request of the
undersigned; and the undersigned has relied only on such information furnished
or made available to the undersigned by the Company as described in this
Section. The undersigned is acquiring the Shares for investment for the
undersigned's own account, not as a nominee or agent and not with the view to,
or for resale in connection with, any distribution thereof. The undersigned
acknowledges that the Company is a start-up company with no current operations,
assets or operating history, which may possibly cause a loss of Purchaser’s
entire investment in the Company. The undersigned acknowledges significant
knowledge concerning the Company by virtue of being a director of the Company.


3.4 Authorization. (a) This Agreement, upon execution and delivery thereof, will
be a valid and binding obligation of Purchaser, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization and
moratorium laws and other laws of general application affecting enforcement of
creditors' rights generally.


(b) The execution, delivery and performance by Purchaser of this Agreement and
compliance therewith and the purchase and sale of the Shares will not result in
a violation of and will not conflict with, or result in a breach of, any of the
terms of, or constitute a default under, any provision of state or Federal law
to which Purchaser is subject, or any mortgage, indenture, agreement,
instrument, judgment, decree, order, rule or regulation or other restriction to
which the Purchaser is a party or by which the undersigned Purchaser is bound,
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of Purchaser pursuant to any such term.


3.5 Accredited Investor. Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D under the Securities Act of 1933, as amended.


SECTION 4: MISCELLANEOUS


4.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York, without regard to conflicts of laws principles
thereof.


4.2 Survival. The terms, conditions and agreements made herein shall survive the
Closing.


4.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.


4.4 Entire Agreement; Amendment; Waiver. This Agreement constitutes the entire
and full understanding and agreement between the parties with regard to the
subject matter hereof. Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by all the parties hereto.


4.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together, shall constitute
one instrument.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the day
and year first above written.



 
MORLEX, INC.
       
By: 
/s/ Donald Barrick                                     
 
Name:
Donald Barrick
 
Title:
President
             
PURCHASER
        /s/ Michael Miller                                                 
           Michael Miller

 

--------------------------------------------------------------------------------

